DETAILED ACTION
Claims 1 - 15 of U.S. Application No. 16494110 filed on 09/13/2019 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/01/2022 has been entered.
Allowable Subject Matter
Claims 1 – 15 are allowed.
Amended claim 1 now recites, “…a duct for coolant flow in the axial direction is formed in one or more of the slots, the duct comprising a coolant pipe within which the respective inner section of one or more of the conductor segments is arranged; wherein the respective inner sections of a subset of the plurality of conductor segments comprise u-shaped conductors forming the coolant pipe (interpreted as a hollow conductors) between adjacent conductors (interpreted as a solid conductors); wherein the stator defines, at least in a first axial end region, a first coolant chamber fluidically encapsulated from a surrounding area, wherein the first coolant chamber surrounds at least a portion of the respective first axially external outer section of each of the conductor segments situated in the first axial end region; and wherein the first coolant chamber is fluidically connected to the ducts to conduct coolant into and/or out of the ducts”, such recitations, in the combination as claimed are neither anticipated nor obvious over the prior arts in record.
Claims 2 – 13 are allowable for depending on claim 1.
Independent claim 14 has similar limitations as in claim 1, and was amended similarly, therefore, claim 14 is allowable for the same reasons. Claim 15 is allowable for depending on claim 14.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED ELNAKIB/Primary Examiner, 
Art Unit 2832